Citation Nr: 1002457	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  00-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from April 1970 to 
April 1974.  He had additional service in the National Guard 
from November 1982 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In August 2001, the veteran testified at a Board 
videoconference hearing, the transcript of which has been 
associated with the claims file.

In an October 2001 decision, the Board denied the issues on 
appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2002, VA's Secretary filed a motion seeking summary 
affirmance of the October 2001 Board decision.  The motion 
also requested that the Court accept the motion in lieu of a 
brief and sought a stay of proceedings pending the outcome of 
other cases on appeal. 

In April 2003, the Court vacated the October 2001 Board 
decision and remanded the matter back to the Board for 
readjudication.  VA's Secretary filed a notice of intent to 
appeal to the Federal Circuit in July 2003.  

In October 2003, the Federal Circuit stayed the appeal 
pending the outcome of other cases.  In May 2004, by mandate, 
the Federal Circuit vacated the Court's April 2003 Order, and 
remanded the matter for further proceedings consistent with 
its decision in Conway v. Principi, 353 F.3d 1369 (2004).

In July 2004, the Court again addressed the matters on appeal 
as well as a motion seeking a stay of proceedings filed by 
the Secretary.  The Court denied the Secretary's motion and 
again ordered that the October 2001 Board decision be vacated 
and remanded for readjudication.  

The Secretary filed a notice of intent to appeal the July 
2004 Court order in November 2004.  In February 2008, the 
Federal Circuit summarily affirmed the Court's July 2004 
Order.  The corresponding Mandate was issued in April 2008.

Accordingly, the case is now before the Board for 
readjudication pursuant to the July 2004 Court Order and 
February 2008 Mandate by the Federal Circuit.

The Board notes that the individual who conducted the 
Veteran's August 2001 Board hearing is no longer employed by 
the Board.  The Veteran was advised of this in September 2008 
and offered the opportunity to attend another Board hearing.  
In response, the Veteran declined his right to appear at a 
second Board hearing. 

In December 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability did not originate in 
service or until years thereafter, or during a period of 
active duty for training, and is not otherwise related to 
service.

2.  The Veteran's low back disability is not productive of 
moderate limitation of lumbar spine motion; by forward 
flexion of the thoracolumbar spine limited to at least 60 
degrees or combined motion of the thoracolumbar spine limited 
to at least 120 degrees; by lumbosacral strain with muscle 
spasm on extreme forward bending with unilateral loss of 
lateral spine motion in a standing position; or by an 
intervertebral disc syndrome or significant neurologic 
impairment.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by active service, or during a period of active duty for 
training, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for low back disability have not been met.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002), 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5237-
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, an April 2009 VA communication in 
particular provided the veteran with the notice contemplated 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including 
as to the initial rating and effective date to be assigned in 
the event service connection was granted (in the case of the 
psychiatric disability claim) and the effective date to be 
assigned an increased rating (in the case of the lower back 
claim).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes, as to the latter two elements, that 
(as explained in further detail below) neither service 
connection for psychiatric disability nor an increased rating 
for low back disability is warranted.  The RO readjudicated 
the claims in an August 2009 supplemental statement of the 
case, thereby curing any deficiency in the timing of the 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
April 2009 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claim.

The Board notes that the last supplemental statement of the 
case, issued in August 2009, included consideration of an 
electronic review of VA treatment records for December 2002 
to July 2009.  On September 24, 2009, the RO printed those 
records and added them to the file.  Given that the 
supplemental statement of the case did in fact consider those 
records, albeit in a different media (that is, the electronic 
version, rather than the printed version), the Board finds 
that the printed version of the records did not require the 
issuance of another supplemental statement of the case.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board points out 
that the Veteran, before the Court, argued that VA failed in 
obtaining records and "investigating" all hospitalizations 
while he was on active duty and in failing to investigate a 
purported vehicular accident in 1971.  In the December 2008 
remand, the Board instructed the RO to contact the Veteran 
and request that he identify the names, addresses and 
approximate dates of treatment for all VA and non-VA health 
care providers who have treated him for the disorders at 
issue.  The Board also instructed the RO to specifically 
request information regarding the Veteran's hospitalizations 
while on active duty and pertaining to the 1971 accident.

The RO requested the referenced information in an April 2009 
correspondence to the Veteran.  The record shows that the 
Veteran never responded, and in an October 2009 
communication, indicated that he had no further information 
or evidence to submit.

The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has at 
no point provided sufficient information to allow VA to 
obtain the records surrounding the referenced 
hospitalizations or the 1971 accident.  The veteran has not 
even identified the hospitals at which he was treated.  At 
most, the Veteran indicated that his 1971 accident occurred 
in Lackland, Texas.  He did not indicate whether he was 
hospitalized for that claimed accident at a private or 
military facility, or even whether the hospital was located 
in Lackland itself.  The Veteran does have an affirmative 
obligation to provide sufficient information to enable VA to 
obtain any claimed outstanding records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

In this case, the Veteran has declined to identify the 
referenced sources of records and to authorize VA to obtain 
any such records.  Given his failure to cooperate, the Board 
finds that VA has fulfilled its duty to assist the Veteran in 
"investigating" his hospitalizations and in obtaining 
records associated with a claimed 1971 accident. 

The record also reflects that the veteran was afforded VA 
examinations in August 1999 and June 2009.  The Board has 
reviewed the examination reports, and finds that they are 
adequate for the purpose of fairly adjudicating the claims at 
issue.  The Board notes that the representative, in November 
2009, argued that the claim concerning psychiatric disability 
must be remanded because the RO (after the Board's remand) 
scheduled the Veteran for VA examinations prior to the 
receipt of treatment records.  He cites to VA manual M21-1, 
Part IV, Section 8.44(e) for the proposition that "once a 
remand has been issued ...the steps in that remand must be 
followed in sequential order."  The Board first notes that 
the remand did not specify that the RO was to obtain 
treatment records before the VA examination, or otherwise 
suggest that the numbered paragraphs were meant to be 
accomplished sequentially.  The Board next points out that 
the representative relies on a manual provision which was 
been obsolete since December 2005.  Even more problematic is 
that section 8.44(e), when in effect, simply did not stand 
for the proposition advanced by the representative.  Instead, 
it stated that "[i]f continuous or sequential development 
actions are ordered in the [Board] remand, it is vital to 
comply with those orders."  See M21-1, Part IV, Chapter 8, 
§ 8.44(e) (2005).  That provision did not require sequential 
development in the absence of a directive to that effect by 
the Board.  

The current version of the provision is found in M21-1MR, 
Part I, Chapter 5, Section G, § 35.a.  That provision states 
only that that the rating activity should follow the Board's 
detailed development instructions when developing evidence 
for a remanded appeal.  Again, it does not specify that the 
rating activity is required, in the absence of a directive by 
the Board, to accomplish the development requests in 
sequential order.  The Board consequently finds the 
representative's request for further delay in this case to be 
unwarranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Service connection

Factual background

The Board initially notes that the October 2001 Board 
decision included the summary of the report of a May 1997 VA 
social work service psychosocial assessment.  On further 
review of that report, it is apparent that it is in actuality 
the assessment of another Veteran, and was inadvertently 
associated with the Veteran's claims file.  For this reason, 
the instant decision will not further discuss the May 1997 
document.  

The service treatment records include the reports of medical 
examinations dated in April 1970, December 1970, August 1971, 
December 1971, October 1972, June 1973, November 1973, April 
1974, November 1982, February 1987, May 1987, and July 1991, 
which all show normal psychiatric clinical evaluations 
without any personality deviation.  On the corresponding 
reports of medical history completed by the Veteran, he 
denied any current or past depression or excessive worry, or 
nervous trouble of any sort.  The remainder of the available 
service treatment records are negative for any psychiatric 
complaints or findings.  A November 1971 Letter of Evaluation 
indicates that clinical examination of the Veteran did not 
reveal any sign of character or behavior disorder.  A 
December 1993 memorandum to his unit commander (years 
following discharge from active duty) noted incidentally that 
he was using Setraline.  May and July 1994 physical profile 
reports note incidentally that the Veteran was using 
medications for depression through the VA. 

Service personnel records for the National Guard show that he 
had several unexcused absences from periods of required 
training in 1989 and 1990.

In October 1993 the Veteran submitted a statement indicating 
that he was treated during his last 6 months of active duty 
for stress, and that he continued to experience that problem.  
Vet Center records for 1993 and 1994 show that he was seeking 
counseling for stress and confusion after being laid off from 
work and having his significant other leave him. 

The report of an October 1993 VA examination report shows 
that he reported a history of depression.  He indicated that 
the disorder began while he was a radar controller as an air 
traffic control specialist.  He reported receiving counseling 
at a Vet Center, but indicated that he was not on any 
medication.  The examiner noted that the Veteran had no 
current major psychiatric abnormalities, and diagnosed him as 
having depression by history.

In support of his claim, the veteran has submitted a treatise 
titled Ergonomics and Radiation Effects from Video Display 
Terminals and Workstations.  The treatise suggests that 
problems experienced by video display terminal users included 
eyestrain, musculoskeletal aches, and psychological strain to 
include fatigue, tension and anxiety.  In a February 1994 
correspondence to the Veteran, the Department of the Air 
Force informed him that those complaints are usually 
associated with ergonomic factors rather than exposure to 
radiofrequency or microwave radiation.

The report of a July 1997 medical examination shows that the 
veteran had a normal psychiatric clinical evaluation without 
any personality deviation.  The associated report of medical 
history, also dated in July 1997, revealed that the veteran 
indicated he had never had depression or excessive worry, or 
nervous trouble of any sort.

A June 1999 VA clinical treatment record entry notes that he 
had a history of anxiety attacks; he was assessed as having 
anxiety.

A VA examination report dated in August 1999 shows that the 
veteran reported having been depressed since his period of 
active service.  He indicated that his job at the time was 
very stressful because he worked multiple shifts.  He also 
reported the presence of a great deal of social unrest which 
resulted in his being physically assaulted on base.  He 
indicated that he was depressed and using marijuana during 
service.  The diagnoses were dysthymic disorder and 
polysubstance abuse.  He indicated that he was depressed from 
a number of sources, including being recently laid off; he 
nevertheless indicated that the depression was probably the 
fault of the military.  The examiner noted that the service 
treatment records were silent for any mention of psychiatric 
complaints, and pointed out that the Veteran nevertheless now 
contended that he was depressed in service.  The examiner 
diagnosed the Veteran as having dysthymic disorder.

A private neurocognitive evaluation report of the Veteran by 
L. Pollock, Ph.D., dated in August 1999 shows that the 
veteran reported a history of depression beginning in the 
early 1970s.  He reported that he was transferred to 
Mississippi from New Jersey to be an air traffic controller, 
and that he had to work "swing shifts" which adversely 
affected his sleep.  He explained that there were also racial 
and cultural issues to which he had to become accustomed.  He 
stated that he felt confined to the military barracks, and 
indicated that he was physically chased on four different 
occasions because of racial discrimination.  He reported that 
his depression was exacerbated again from 1984 to 1993, as a 
result of "10 years of conflict with his first wife."  He 
stated that he received psychiatric treatment on an 
outpatient basis and was "deemed homicidal and suicidal."  
He indicated that there was some physical contact with his 
ex-spouse, however, he denied any suicidal ideation.  

He reported current depression and anxiety as a result of 
unemployment and uncertain vocational goals for the future.  
He indicated that he was taking anti-anxiety medication, but 
was not receiving counseling or psychotherapy.  He also 
reported a history of substance abuse, which included 
marijuana and cocaine.  In 1992, he went into drug treatment 
and reported that he had not used illicit drugs since that 
time.  Based on the evaluation, the examiner concluded that 
the veteran was exhibiting an organic brain syndrome and a 
depressive disorder.  His personality assessment revealed a 
longstanding history of depression, anxiety, and poor coping 
strategies.

A VA medical record dated in June 2000 shows that the veteran 
was under psychiatric treatment by his current physician for 
mixed anxiety/depressive disorder since April 19, 2000.

At his August 2001 Board hearing, the Veteran testified that 
the symptoms associated with his major depressive disorder 
were first manifested during his period of active service as 
an air traffic controller.  He stated that the conditions of 
the work resulted in anxiety and nervousness.  He indicated 
that he was treated for psychiatric difficulties about a 
dozen times from 1970 to 1974, during his period of active 
service.  He also stated that he has continued to experience 
symptoms associated thereto since that time, with treatment 
several times each year. 

An October 2006 VA clinical entry notes that a Posttraumatic 
stress disorder (PTSD) screen for the Veteran was positive; 
after clinical evaluation, however, he was diagnosed only as 
having major depression.  Entries for June 2007 note that he 
reported experiencing a motorcycle accident in 1971, with the 
onset of depression that year.  He explained that his 
psychiatric symptoms resulted from racial tension at his duty 
location, from being chased three times by Caucasians who 
failed to catch him, and from witnessing pilots almost crash.  
He was noted to have PTSD symptoms, although PTSD was not 
diagnosed.  In March 2008, he reported having PTSD, but his 
clinicians instead diagnosed major depression.

The Veteran underwent a VA neuropsychological evaluation in 
June 2009.  He reported experiencing memory problems since 
his time as an air traffic controller in service.  He 
reported experiencing racism and stress on the job.  He 
explained that in service, he was treated for depression and 
anxiety.  He reported also experiencing problems with memory 
and concentration which continued through the years.  In 
summarizing the Veteran's presentation, the clinician 
indicated that the Veteran had a long history of depression 
and anxiety dating back to service.

The Veteran attended a VA examination in June 2009.  He 
reported experiencing disciplinary problems during service 
once or twice; he believed one of those occasions was related 
to an arrest for hanging around people who sold marijuana.  
He explained that his stressor incidents in service included 
the stress involved in working as air traffic controller, 
being chased by Caucasians around his several bases for being 
black (who would catch up to him and push and poke him in the 
chest, and slap him on the back of his head); and feeling 
badly about almost causing some plane collisions as an air 
traffic controller because he would become distracted by his 
supervisor's hurling of racial epithets at him as he worked.  
He explained that his depression began in 1971, which led him 
to receive outpatient mental health treatment at his base due 
to a strenuous job and environment.  He described the 
treatment as for "cycling" depression.  He indicated that 
he felt depressed after service because his air traffic 
skills did not translate into post-service employment, and 
that post-service, he began experiencing marital problems 
which contributed to the depression.  

The examiner diagnosed the Veteran as having recurrent major 
depressive disorder.  He noted that from the Veteran's 
account of symptoms, it appeared the reported depressive 
symptoms were more consistent with an adjustment disorder 
with depressed mood in conjunction with situational stressors 
that resolved after he left service, which made it likely 
that the adjustment disorder resolved as well.  The examiner 
noted that the Veteran's account of treatment for depression 
in service were not supported by the service treatment 
records.  He noted that the Veteran appeared to be well 
adjusted for a number of years after service, and that 
references to depression in the post-service records were 
made in relation to financial difficulties.  The examiner 
concluded that the Veteran's current mental condition was 
related to a history of difficulty coping with stressful 
events including marital discord and financial strain 
resulting from lost jobs, and that it was unlikely that the 
current depression was etiologically related to service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of psychosis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty (or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training).  38 C.F.R. § 3.6(a).  
Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 C.F.R. § 3.6(b)(1). 

The term "psychosis" for the purposes of 38 C.F.R. Part 3 
means any of the following disorders listed in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, Text 
Revision, of the American Psychiatric Association (DSM-IV-
TR): Brief Psychotic Disorder; Delusional Disorder; Psychotic 
Disorder Due to General Medical Condition; Psychotic Disorder 
Not Otherwise Specified; Schizoaffective Disorder; 
Schizophrenia; Schizophreniform Disorder; Shared Psychotic 
Disorder; and Substance-Induced Psychotic Disorder.  
38 C.F.R. § 3.384 (2009).

The Board initially notes that although VA treatment records 
show that a PTSD screening was positive on one occasion, and 
that the Veteran was noted on other rare occasions to have 
PTSD symptoms, none of the medical records on file document 
the actual diagnosis of PTSD for the Veteran.  Instead, his 
treating clinicians ultimately diagnosed anxiety and 
depressive disorders rather than PTSD.  The Board notes that 
the diagnosis of a specific psychiatric disorder such as PTSD 
is well beyond the capabilities of a layperson such as the 
Veteran.

Turning to the psychiatric disorders the evidence shows the 
Veteran does have, although the Veteran contends he received 
treatment during active service for psychiatric problems, the 
service treatment records for that period are entirely silent 
for any mention of psychiatric complaints or findings.  
Moreover, he specifically denied any such problems during 
periodic and separation examinations.  As to the Veteran's 
contention that he did experience psychiatric symptoms in 
service, the Board notes that he is competent to report 
experiencing such symptoms.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Once evidence is determined to be 
competent, the Board must determine whether the evidence is 
also credible.  Barr, 21 Vet. App. at 308.  In this case, the 
Board finds that the Veteran's account is contradicted by the 
service treatment records.  He does not merely contend that 
he was experiencing symptoms that he simply did not report.  
Instead, he contends that he was actively treated for several 
months for such symptoms.  The Board would expect such 
prolonged treatment to be reflected in the service treatment 
records at some point.  Not only are the records silent for 
such treatment, but the Veteran himself denied on various 
examinations that he experienced psychiatric symptoms then or 
historically.  Moreover, he continued to deny any current or 
historical psychiatric problems on periodic National Guard 
examinations until 1993.  The Board finds the lack of 
findings in the service records, in conjunction with his 
denial of such symptoms while in service, to undermine the 
credibility of his current account of psychiatric problems in 
service.  

There is no post-service evidence of any psychiatric disorder 
until 1993, when the Veteran sought counseling for stress 
relating to financial and personal factors.  The October 2003 
VA examiner, however, concluded that the Veteran did not have 
a psychiatric disorder at the time.  The Board notes that the 
record does not show, and the Veteran does not contend, that 
any psychiatric disability originated during a period of 
active duty for training.

The evidence supportive of the Veteran's claim consists of 
the June 1999 neuropsychological evaluation report, wherein 
the examiner indicated that the Veteran had a long history of 
depression and anxiety dating back to service.  The 
examiner's notation, however, was clearly based on the 
history provided by the Veteran to the effect that he was 
treated for depression and anxiety in service.  The examiner 
did not purport to relate the disorders to an event in 
service, but rather was adopting the Veteran's assertion that 
they began in service.  As already discussed, the Board has 
found that history to lack credibility and to not be 
supported by the service records themselves.  The opinion is 
therefore of no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).

Also arguably supportive of the Veteran's claim is the 
treatise and February 1994 Air Force correspondence 
suggesting that problems experienced by video display 
terminal users included psychological strain, tension and 
anxiety, likely due to ergonomic factors.  Those documents do 
not, however, purport to suggest that the use of video 
display terminals result in chronic such effects.  Indeed, 
the emphasis on the ergonomic nature of the problem suggests 
that such symptoms are likely to resolve once the person is 
removed from the activity.

The evidence in support of the Veteran's claim lastly 
includes the opinions of the Veteran himself.  The Board 
finds, however, that the determination of whether current 
psychiatric symptoms are related to certain claimed events in 
service, or otherwise to service ending many years prior to 
the first post-service evidence of such disability is not a 
matter susceptible to lay opinion.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  In any event, the probative 
value of his opinion is outweighed by that of the June 1999 
VA examiner, as discussed below.

The Board notes that Dr. Pollock only indicated that the 
Veteran had a "longstanding" history of symptoms, but did 
not further address the actual etiology of the Veteran's 
psychiatric disorders.  The August 1999 VA examiner recorded 
the Veteran's contentions concerning the onset of his 
disability, but did not further address the etiology; the 
same is true with respect to several treatment records on 
file.  To the extent the August 1999 examiner and the 
treatment records merely record the Veteran's account of his 
symptoms in service and since, such recording does not 
transform those records into medical opinions showing a 
medical nexus or aggravation.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The evidence against the claim consists of the June 2009 VA 
examiner's opinion.  That examiner noted that the Veteran's 
service treatment records are silent for the claimed 
prolonged treatment of psychiatric problems, and that there 
was no post-service evidence of such problems until many 
years after active service.  He concluded that any such 
symptoms the Veteran did have in service were situational and 
likely resolved, and that any current psychiatric disorder 
was not related to service or to a service condition.  The 
Board finds that the examiner's opinion was based on a review 
of the medical records, and is in fact supported by those 
records.  The Board also finds his rationale to be detailed 
and persuasive.  In consequence, the Board assigns greater 
probative value to the examiner's opinion that to the opinion 
of the Veteran, the June 2009 neuropsychologist, or the 
treatise evidence.  

In this case, and for the reasons already discussed, the 
Board finds that the June 2009 VA examiner's opinion is more 
consistent with the evidence of record than the opinions that 
are otherwise arguably supportive of the claim.  The Board 
concludes that the preponderance of the evidence therefore is 
against the claim.  As the evidence preponderates against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Increased rating

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Service connection for low back disability was granted in 
February 1999, and evaluated as 10 percent disabling.  The 
Veteran did not disagree with that rating decision, but 
rather initiated, through his representative, a claim for an 
increased rating in June 1999.

VA treatment records for 1999 and 2000 document the presence 
of minimal muscle tenderness in the lower back, without 
neurologic deficit, or bowel or bladder incontinence.

The report of an August 1999 VA examination shows that the 
veteran reported experiencing intermittent low back symptoms 
since 1984.  He described two intervening motor vehicle 
accidents, the last of which was in 1998, which resulted in 
low back pain.  He indicated that his pain was limited to his 
back with occasional radiation into the buttocks; he did not 
report true radicular symptoms.  Physical examination 
disclosed the presence of a small, nontender, lipoma in the 
left flank.  Range of lumbar motion testing disclosed forward 
flexion to 60 degrees; extension to 20 degrees; left lateral 
flexion to 25 degrees; and right lateral flexion to 20 
degrees.  The Veteran was able to toe and heel walk without 
difficulty.  Neurological evaluation revealed physiologic and 
symmetrical reflexes, strength, and sensation in both lower 
extremities, and there was no atrophy.  Straight leg raising 
was negative bilaterally.  X-ray studies were negative.  The 
examiner diagnosed the Veteran as having low back pain by 
history.

The examiner remarked that he was unable to explain either 
the magnitude or perpetuation of the veteran's current 
symptoms based upon any pathological basis.  In his opinion, 
the veteran sustained, at most, a nonspecific self-described, 
self-limiting soft tissue injury to the lumbar spine which, 
in all medical probability, would inexorably resolve after a 
period of 60-90 days without residual.  The examiner found no 
evidence for disability or impairment based upon a lack of 
credible objective resultant loss of range of motion, 
credible objective resultant neurological abnormalities, or 
credible objective resultant diagnosis-specific disorders.  
He stated that he found nothing to test or treat, and that 
there was no functional loss due to pain or limitation of 
motion.

At his August 2001 hearing, the Veteran reported experiencing 
lower back pains at the site of his lipoma.  He noted that 
during his August 1999 VA examination, he terminated his 
motion at the point where pain began.  He indicated that he 
could not do too much stretching or bending, and stated that 
he experienced constant muscle spasms in his back in every 
position, and averred that his symptoms interfered with his 
ability to be employed.  He also reported pain radiating from 
his back to his legs occurring about twice a week.  He argued 
that the symptoms associated with his low back disability 
significantly interfered with his daily activities.  He 
worked from 1999 to 2001 before being laid off for reasons 
not relating to his back disorder.

The Veteran attended a VA examination in June 2009.  He 
reported that he was employed.  He complained of daily low 
pain, as well as muscle spasm and stiffness.  He described 
right leg pain which was not radicular in nature.  He did not 
describe symptoms suggestive of radiculopathy.  He denied 
flare ups or incapacitating episodes, and denied using 
assistive devices.  He denied any bowel, bladder or sexual 
dysfunction.  He reported that his low back disorder 
interfered with sleep, exercise and recreation, and 
interfered with work in that he walked a lot and had to slow 
down and delegate tasks.

Physical examination disclosed that he was able to rise from 
his chair without assistance.  He demonstrated normal gait 
and posture.  There was no indication of any tenderness or 
spasm.  Range of thoracolumbar motion testing disclosed 
forward flexion to 80 degrees before the onset of pain, 
pulling and mild spasm; extension to 30 degrees; bilateral 
lateral flexion to 30 degrees; and bilateral rotation to 30 
degrees.  Repeated motion testing produced pain, spasm and 
weakness, but not fatigue; the range of motion was not 
diminished by the repetitive motion testing.  The Veteran 
evidenced full strength with no atrophy.  There was no 
indication of any radiculopathy or sensory deficit, and his 
deep tendon reflexes were normal.  X-ray studies showed 
degenerative changes with narrowing at the L5-S1 disc space.  
The sacroiliac joints evidenced arthritic changes and some 
sclerosis.  The examiner diagnosed the Veteran as having 
lumbar strain.

Analysis

The RO evaluated the veteran's low back disability as 10 
percent disabling.  Effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the Spine 
provides for a 10 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine greater than 120 degrees or 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 1 week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is warranted where there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and 
(6).

Prior to September 26, 2003, and pursuant to Diagnostic Code 
5292, a 10 percent evaluation was warranted for slight 
limitation of lumbar spine motion, and a 20 percent rating 
was warranted for moderate limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Pursuant to Diagnostic Code 5295, a 10 percent evaluation was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Prior to September 26, 2003, intervertebral disc syndrome was 
rated under Diagnostic Code 5293.  Pursuant to that code, a 
10 percent evaluation was warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation was warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Alternatively, IVDS was rated by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2003).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. 

The evidence of record for the period prior to September 26, 
2003 showed that when examined in August 1999, the Veteran 
demonstrated substantially full range of lumbar motion, with 
forward flexion to at least 60 degrees, extension to at least 
20 degrees, and lateral flexion to at least 20 degrees (the 
examiner did not report range of rotation).  The examiner did 
not identify any objective evidence of pain, and noted the 
absence of atrophy.  The examiner in fact questioned whether 
there was a pathological basis to support the magnitude of 
the Veteran's claimed lower back symptoms, and specifically 
concluded that there was no evidence of disability or 
impairment, and certainly no functional loss due to pain or 
limitation of motion.  The Veteran's testimony and statements 
concerning his symptoms and their severity have been 
considered, but the Board finds that the probative value of 
his observations are outweighed by the clinical evaluation of 
the VA examiner.  

Given the substantially full range of motion demonstrated by 
the Veteran and the examiner's conclusion concerning the 
absence of functional loss, the Board finds that the evidence 
of record for the period prior to September 26, 2003, does 
not show more than a slight limitation of lumbar spine 
motion, or any functional loss associated with factors such 
as pain, weakness, or fatigability.  Nor does the evidence 
show any muscle spasm or evidence suggesting the presence of 
neurologic impairment.  Consequently, there is no basis in 
the record for assignment of an evaluation in excess of 10 
percent for a low back disorder under any applicable 
provision in the former schedular criteria for the period 
prior to September 26, 2003.  The preponderance of the 
evidence therefore is against the claim with respect to that 
period. 

To warrant a rating in excess of 10 percent under the current 
criteria for rating diseases and injuries of the spine, the 
evidence must show that the low back disorder is productive 
of a limitation of forward flexion of the spine to 30 degrees 
or less, or limitation of combined range of motion to 120 
degrees or less, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  At 
his June 2009 examination the veteran was able to forward 
flex his thoracolumbar spine to 80 degrees before the onset 
of pain and spasm, and he had a combined range of motion of 
230 degrees.  His motion was not diminished on repetitive 
motion testing.  His gait and posture were normal and there 
was no evidence of abnormal spinal contour on clinical or X-
ray examination.  Even with consideration of pain and 
weakness, the Board finds that his lower back disorder does 
not even remotely approximate the criteria for a 20 percent 
evaluation.

The Board notes that at no point has the Veteran been found 
to have intervertebral disc syndrome, or any neurologic 
deficit or abnormality associated with his lower back 
disorder.  Neither a higher rating based on intervertebral 
disc syndrome nor a separate evaluation for neurologic 
disorder is for application.

In sum, the evidence as a whole does not demonstrate findings 
supportive of a rating higher than 10 percent for low back 
disability, under either the former or the current rating 
criteria.  

Accordingly, the veteran is not entitled to assignment of a 
higher rating for low back disability.  38 C.F.R. § 4.3.  The 
Board moreover finds that none of the evidence of record 
supports assignment of a higher rating for any discrete 
period involved in this appeal.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has also considered whether the veteran is entitled 
to a higher disability rating on an extra-schedular basis.  
38 C.F.R. § 3.321(b)(1).  The governing norm for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In this case, the record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  The symptoms associated with the low 
back disorder, namely pain and reduced motion, are reasonably 
contemplated by a 10 percent evaluation.  

The Veteran contends that he was removed from his position in 
the National Guard because of his back disorder, which does 
appear to be true.  That occurred, however, years before he 
filed his current claim for an increase, and he notably 
worked civilian jobs during his time in the National Guard.  
The record shows that since leaving the National Guard, he 
has worked nearly every year, sometimes held two jobs at 
once, and in his current job was promoted to a supervisory 
position; he maintained employment while also studying to 
earn a Master's degree.  He does not contend and the evidence 
does not show that he has missed a substantial amount of work 
on account of the disorder.  His low back disorder clearly 
has not interfered markedly with his employment.  Nor has the 
veteran been hospitalized frequently for his disorder.  In 
short, there are no legitimate grounds for consideration of 
assignment of an extra-schedular rating, to include referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration. 


ORDER

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to an increased rating for low back disability is 
denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


